Per Curiam :
The only assignment of error is to the rejection of the certified copy of the record, No. 17 November Term 1886, of the Common Pleas of Dauphin county. No copy of this record was printed in connection with the assignment, nor does it appear elsewhere in the paper-books. It is almost needless to say *186that we cannot pass upon the legal effect of a record we have never seen. Had the assignment been in conformity to the "Rule of Court, (see Rule XXIV.,) we could have considered it. As there is nothing else in the case, the judgment must be
Affirmed.